Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

IT is noted that the examiner’s amendment mailed 4/28/2022 did not cancel claim 41 per the agreed upon claims changes.  This action replaces the previous examiner’s amendment.  Any change is provided in bold.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. George Blaziak on 4/25/2022.

The application has been amended as follows:
Please replace claim 1 with the following:
A method comprising:
obtaining from user a data query, wherein the data query is a text based data query entered by the user;
identifying a product of interest in response to the text based data query obtained from the user;
examining a plurality of product records to determine a set of related products that are related to the product of interest, wherein the examining includes performing  image analysis to extract one or more product topic classifier from product image data representing one or more product, wherein the performing  image analysis includes subjecting a product image of the product of interest to  image analysis to extract one or more product topic classifier of the product of interest; and
providing one or more output in response to the examining, wherein the method includes providing the plurality of product records using a displayed administrator user interface that has an image selection area to facilitate selection of one or more image of a product by an administrator user, and also includes a keyword area configured to facilitate entry of keyword text by the administrator user, wherein the administrator user interface is configured to permit  the administrator user to activate an  image analysis process wherein the selected one or more image of a product by the administrator user selected using the image selection area is subject to  image analysis to extract one or more product classifiers of a product represented in a selected one or more image, and wherein responsively to activation of the  image analysis process by the administrator user, auto-populated text specifying the one or more extracted product classifiers is auto-populated into the keyword area in a form that permits editing of the auto-populated text by the administrator user.
Please cancel claims 13, 24, 25, 27, 28, 30, 31 and 41.
Please replace claim 14 with the following:
The method of claim 1, wherein a plurality of records are stored in a data repository wherein the examining includes producing a dissimilarity score indicating a dissimilarity between a product of interest and a candidate related product and wherein the providing the one or more output in response to the examining includes using a dissimilarity score to decision mapping knowledgebase that maps product of interest to candidate related product dissimilarity scores to decisions associated to the dissimilarity scores, wherein the providing one or more output includes providing one or more output to perform a first action in response to the dissimilarity score having a first value, and wherein the providing one or more output includes providing one or more output to perform a second action in response to the dissimilarity score having a second value, wherein the first action is presenting a user performing a product of interest search a menu option to suppress displaying data of the candidate related product in a display area of a display featuring related products, wherein the second action is presenting an administrator user who has added record data of the candidate related product into the data repository a menu option to add a product topic classifier extracted by  image analysis of an image of the candidate related product into a data record for the candidate related product within the data repository.
Please replace claim 22 with the following
A method comprising:
obtaining from user a data query, wherein the data query is a text based data query entered by the user;	
identifying a product of interest in response to the text based data query obtained from the user;
generating a set of candidate related products that are candidate related products of the product of interest, wherein the generating the set of candidate related products that are candidate related products of the product of interest includes extracting, using text based processing, topics from text associated to referenced products other than the product of interest in a data repository and matching the extracted topics extracted from text associated to the referenced products other than the product of interest in the data repository to topics derived by text based processing of textual data entered by the user;
subjecting a product image of the product of interest to  image analysis to extract one or more image derived product topic classifier of the product of interest;
performing image analysis of images of respective ones of the candidate related products to return image derived topic tags for respective ones of the candidate related products, wherein the image analysis of images of respective ones of the candidate related products to return image derived topic tags for respective ones of the candidate related products is performed subsequent to the generating the set of candidate related products; 
comparing the one or more image derived topic classifier of the product of interest to the image derived topic tags for respective ones of the candidate related products, and selecting, in dependence on the comparing, from the candidate related products a set of determined related products related to the product of interest; and     
providing one or more output in response to the comparing, wherein the providing the one or more output in response to the comparing includes displaying to the user product images of the set of determined related products related to the product of interest.
IN claim 33, line 4, please change “the referenced products” to “referenced products”.
In claim 35, line 2, please change “of the comparing” to “on the comparing”.
In claim 36, line 1, please change “a text” to “the text”.
In claim 36, line 9, please change “of the comparing” to “on the comparing”.
IN claim 36, line 9, please change “a set of” to the set of”.
IN claim 37, line 1, please change “a text” to “the text”.
In claim 37, line 9, please change “of the comparing” to “on the comparing”.
In claim 37, line 9, please change “a set of” to “the set of”.
In claim 37, line 19, please change “the overall product shape” to “an overall product shape”.
IN claim 42, lines 3-4, please delete “subsequent to the generating the set of candidate related products and”.
In claim 42, line 4, please change “to the to the” to “to the”.
In claim 43, line 7, please delete “subsequent to the generating the set of candidate related products and”.
In claim 43, line 7, please change “to the to the” to “to the”.
Please add claim 44:
A system comprising:
a memory;

at least one processor in communication with the memory; and

program instructions executable by one or more processor via the memory to perform a method comprising:
obtaining from user a data query, wherein the data query is a text based data query entered by the user;
identifying a product of interest in response to the text based data query obtained from the user;
generating a set of candidate related products that are candidate related products of the product of interest, wherein the generating the set of candidate related products that are candidate related products of the product of interest includes extracting, using text based processing, topics from text associated to referenced products other than the product of interest in a data repository and matching the extracted topics extracted from text associated to the referenced products other than the product of interest in the data repository to topics derived by text based processing of textual data entered by the user;
subjecting a product image of the product of interest to  image analysis to extract one or more image derived product topic classifier of the product of interest;
performing image analysis of images of respective ones of the candidate related products to return image derived topic tags for respective ones of the candidate related products, wherein the image analysis of images of respective ones of the candidate related products to return image derived topic tags for respective ones of the candidate related products is performed subsequent to the generating the set of candidate related products; 
comparing the one or more image derived topic classifier of the product of interest to the image derived topic tags for respective ones of the candidate related products, and selecting, in dependence on the comparing, from the candidate related products a set of determined related products related to the product of interest; and     
providing one or more output in response to the comparing, wherein the providing the one or more output in response to the comparing includes displaying to the user product images of the set of determined related products related to the product of interest.
Please add claim 45:

The system of claim 44, wherein the image analysis of images of respective ones of the candidate related products to return image derived topic tags for respective ones of the candidate related products is performed subsequent to the identifying a product of interest.
Please add claim 46:
The system of claim 44, wherein the subjecting the product image of the product of interest to  image analysis to extract the one or more image derived product topic classifier of the product of interest is performed subsequent to the identifying a product of interest independent of an input of the product image by the user into a user interface, wherein the  image analysis of images of respective ones of the candidate related products to return image derived topic tags for respective ones of the candidate related products is performed subsequent to the identifying a product of interest.
Please add claim 47:
 The system of claim 44, wherein the generating includes the extracting, using text based natural language processing, the topics from text associated to referenced products in the data repository and matching the extracted topics extracted from text associated to referenced products in the data repository to topics derived by text based natural language processing of textual data entered by the user.
Please add claim 48:
The system of claim 44, wherein the selecting in dependence on the comparing, from the candidate related products the set of determined related products related to the product of interest includes ascertaining using the image derived topic classifier of the product of interest and an image derived topic tag for a certain one the candidate related topics have a threshold exceeding dissimilarity and suppressing the certain one of the candidate related products from the set of determined related products related products responsively to the ascertaining. 
Please add claim 49: 
 The system of claim 44, wherein, subsequent to identifying the product of interest, performing the  image analysis to extract one or more product topic classifier from product image data representing one or more product.
Please add claim 50:
The system of claim 44, wherein the subjecting the product image of the product of interest to  image analysis to extract the one or more image derived product topic classifier of the product of interest is performed subsequent to the identifying a product of interest.
Please add claim 51:
 The system of claim 44, wherein the subjecting the product image of the product of interest to  image analysis to extract the one or more image derived product topic classifier of the product of interest is performed subsequent to the identifying a product of interest independent of an input of the product image by the user into a user interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        5/13/2022